770 A.2d 326 (2001)
Dorothy McKINNEY
v.
WORKERS' COMPENSATION APPEAL BOARD (DECISION DATA).
Petition of Decision Data.
Supreme Court of Pennsylvania.
May 1, 2001.

ORDER
PER CURIAM.
AND NOW, this 1st day of May, 2001, the Petition for Allowance of Appeal is granted. The order of the Commonwealth Court is reversed based upon the decision in Philadelphia Newspapers, Inc. v. Workmen's Compensation Appeal Board, (Andrew Guaracino), 544 Pa.203, 675 A.2d 1213 (1996).
The Petition to Stay Pending Action on Petition of Decision Data for Allowance of Appeal is denied as moot.